Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.
The rejection(s) in the previous Office action under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Objections
Claims 1, 2, 15 and 16 are objected to because of the following informalities:  In claim 1, for example, Applicant has deleted part “(B)” of the “wherein” clause, hence the “(A)” designation should be deleted in the independent claims.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
s 1-3, 8, 10, 11 and 14-16 remain and new claims 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 16/481,003. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to use the ‘003 Application’s claimed methods for introducing via any means a substance including nucleic acid into a plant germ cell with incomplete cell wall formation. The method of the ‘003 Application does not exclude the treatment steps of the isolated fertilized egg cell of the instant claims.
The claims are co-extensive.
	One of ordinary skill in the art would have recognized that any known means of substance introduction could be employed, including the instantly claimed means.  One of ordinary skill in the art would have recognized that the instantly claimed enzymatically treated fertilized egg cell would have had “incomplete” cell wall formation, i.e. no cell wall formation or 0% wall formation rate.  One of ordinary skill in the art would have further recognized that any known plant tissue degrading enzyme may be used, including the instantly claimed pectinases, whose concentration and treatment time would have been the optimization of process parameters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant’s arguments that the amended claims are distinguished from claims 1 and 3-17 of the ‘003 Application is found persuasive in view of the amendments to said claims of the ‘003 Application. A review of the pending claims in the ‘003 Application by the instant Examiner suggests that the instant claims would be obvious over claims 18-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 11, and 14-16 remain and claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2014, Journal of Biotechnology 171: 8-16) in view of Kranz et al (2013, The Plant Cell 5: 739-746) further in view of Zaghmout (1994, Theoretical and Applied Genetics 89: 577-582) further in view of Zaghmout et al (1993, Theoretical and Applied Genetics 86: 721-730) further in view of Krautwig et al (1994, Plant Cell, Tissue and Organ Culture 39: 43-48) and further in view of Gronwald et al (1982, Plant Physiology 70: 1391-1395) as evidenced by the instant specification.
	Applicant claims a method of introducing a substance into an isolated fertilized plant egg cell which has been isolated using a plant tissue-degrading enzyme solution (claim 1). Applicant claims said method wherein the isolated fertilized egg cell is cultured to regenerate a plant (claim 15).
	Applicant further claims a method of isolating an unfertilized egg cell from a plant, fertilize the isolated egg cell and then treating the fertilized egg cell with a plant tissue-degrading enzyme followed by introducing a substance into the fertilized egg cell (claim 
	Chen et al (2014) teach a method for introducing a nucleic acid substance (transformation) into an isolated fertilized maize ovule (egg cell), wherein said maize ovule obtained from maize line B73, followed by embryo development within the fertilized ovule, and whole maize plant regeneration therefrom; as discussed above. Chen et al teach that the isolated wall-less egg cells were transformed within 2 hours (120 minutes) of isolation, to introduce the nucleic acid.  See, e.g., paragraph bridging pages 9 and 10. Chen et al teach the advantages of direct transformation of an isolated fertilized egg cell, regarding minimizing in vitro culture time for enhancing “plant regeneration… transgene stability and inheritance”; and minimizing phenotypic abnormalities caused by somaclonal variation. In fact, Chen et al state that transformation of (fertilized) ovules produce (transgenic) plants of a high quality and fully fertile in contract to the conventional transformation system. See, e.g., page 14, paragraph bridging the columns.
	Regarding independent claims 1, 2, 15, 16 and dependents, Chen et al do not teach the post-fertilization enzymatic treatment of an isolated fertilized plant egg cell in order to remove the cell wall of said isolated fertilized egg cell, prior to the introduction of a nucleic acid substance. Chen et al do not teach wherein the units/L of pectinase multiplied by enzyme treatment for between 3-60 minutes. Regarding claim 10, Chen et al do not teach the particularly claimed conditions regarding the duration of enzyme treatment or duration of gap between fertilization and nucleic acid introduction, in the enzyme-mediated method of claim 1. Regarding claim 2 and dependents, Chen et al do in vitro fusion thereof with an isolated sperm cell, to obtain the isolated fertilized egg cell prior to substance introduction. Chen et al do not teach wherein the units/L of pectinase multiplied by enzyme treatment time is between 3-60 minutes.
	Kranz et al teach the isolation of maize ovules from ovule-containing tissue via treatment of the tissue with an enzyme solution comprising 0.75% pectinase and 0.25% pectolyase, or 1.0% total pectinases, wherein the total enzyme concentration (including 0.5% each of hemicellulase and cellulase) is 2%; and wherein the total enzyme treatment time was approximately 30 minutes; followed by fusion thereof with isolated sperm cells, to obtain isolated fertilized maize ovules (as in step 1 of instant claim 2). Kranz et al teach the culture of the fertilized maize ovules on a regeneration medium to produce whole plants therefrom. Kranz et al state that use of the isolated fertilized maize ovules for plant transformation is the most obvious aim of their teachings. See, e.g., page 744, second full paragraph of column 1, paragraph bridging the columns, first and third full paragraphs of column 2; paragraph bridging pages 744-745; and page 745, first full paragraph of column 1.
	Zaghmout (1994) teaches that wheat protoplasts (obtained by treating embryogenic wheat cells with an enzymatic solution) were attractive targets for transformation by Agrobacterium or electroporation.  Specifically, Zaghmout teaches that protoplast transformation by Agrobacterium resulted in the highest % protoplast viability and highest activity of the protein encoded by the GUS gene which was introduced into the protoplasts. Zaghmout teaches that electroporation of protoplasts resulted in the second highest % protoplast viability and activity of the transgene-Agrobacterium-mediated nucleic acid introduction. Zaghmout teaches that the methods of wheat protoplast isolation and electroporation were those disclosed by Zaghmout et al (1993a, Theoretical and Applied Genetics 86: 721-730). See, e.g., page 578 of Zaghmout (1994), column 1; page 579, paragraph bridging the columns; page 580, Table 4; page 581, Table 5; and penultimate literature citation on page 582.
	Zaghmout et al (1993) teach that wheat protoplasts were obtained by treating wheat embryogenic callus cells with an enzyme solution comprising 0.025% pectolyase for 8-10 hours, followed by electroporation to introduce nucleic acid.  See, e.g., page 722, column 2, second paragraph; and paragraph bridging pages 722-723.
	Krautwig et al teach the treatment of maize cells with an enzyme solution comprising 1.0% cellulase and 0.075% pectinase (in the form of Pectolyase Y23), optionally also comprising 0.5% of pectinase (in the form of Macerozyme R10); prior to PEG-mediated introduction of nucleic acid.  Krautwig et al teach that the nucleic acid was introduced via the PEG-mediated method taught by Lazzeri et al (1981, Theoretical and Applied Genetics 81: 437-444). Krautwig et al teach a method of introducing a nucleic acid into maize cells by first removing their cell walls via enzymatic treatment, prior to nucleic acid introduction.  Krautwig et al teach that reducing the enzyme treatment time from 3 hours (180 minutes) to 1.5 hours (90 minutes) gave enhanced expression of the introduced nucleic acid which comprised the GUS gene.  Krautwig et al teach the advantages of omitting the additional pectinase of Macerozyme R10, i.e. reducing the total concentration of pectinases. See, e.g., Krautwig et al, page 43, et al (1991) citation.
	Gronwald et al teach the isolation of protoplasts from corn cells via treatment with an enzyme solution comprising 0.1% Pectolyase Y23 for 3.5 hours (210 minutes).  See, e.g., page 1391, penultimate paragraph of column 2. As evidenced by Table 1 on page 27 of the instant specification, 0.67% Pectolyase Y23 corresponds to 6.67 units/mL.  Thus, 0.1% Pectolyase Y23 taught by Gronwald et al corresponds to approximately 1.0 units/mL.  Accordingly, Gronwald et al teach that their 1.0 units/mL of pectinase multiplied by 210 minutes is 210, i.e. less than 310.
	It would have been prima facie obvious to one of ordinary skill in the art to utilize the method of introducing a substance into an isolated fertilized maize egg cell via Agrobacterium, followed by embryo development and whole plant regeneration therefrom, as taught by Chen et al; and to modify that method by substituting mechanical egg cell wall removal with an enzymatic treatment using the enzyme solution of Kranz et al; given the recognition by those of ordinary skill in the art that enzymatic treatment would require less labor and be less likely to cause mechanical damage than the microscopic dissection of Chen et al; and given the suggestion by Kranz et al to use isolated fertilized maize embryos for the introduction of nucleic acids. It would further have been obvious to reduce the units/mL of pectinase and duration of enzyme treatment taught by Chen et al in view of Kranz et al, by incorporating the 1.0 units/mL pectinase and 210 hours of enzymatic treatment taught by Gronwald et al, as et al, given the recognition by those of ordinary skill in the art that each would have functioned in its known and expected manner; in the absence of evidence to the contrary. Regarding claim 10, it would have been obvious to utilize the 30 minute enzyme treatment time taught by Kranz et al, and the substance introduction within 120 minutes after the obtention of an isolated wall-less fertilized egg cell (as taught by Chen et al).  One of ordinary skill in the art would have reasonably expected each to function in its known and expected manner.
	It would have been obvious to utilize Agrobacterium or electroporation for maize protoplast transformation, given the teachings by Zaghmout (1994) that either technique had its own advantages in terms of protoplast viability, transgene expression, and colony formation from transformed protoplasts of the closely related cereal species of wheat. One of ordinary skill in the art would have used the electroporation methods of Zaghmout et al (1993) in view of the teachings of Zaghmout (1994). One of ordinary skill in the art would have recognized that isolated maize eggs fertilized in vivo could be treated enzymatically, or that the maize eggs could be fertilized by in vitro fusion with a sperm cell following enzymatic digestion of the egg cell wall. In the absence of unexpected results, the choice of either method of obtaining wall-less fertilized maize egg cells would have been the obvious substitution of functional equivalents. Regarding claim 11, it would have been obvious to one of ordinary skill in the art introduce a nucleic into a fertilized egg cell within two hours after obtaining  an isolated fertilized maize egg, as taught by Chen et al. One of ordinary skill in the art would have recognized that two hour-old isolated fertilized maize egg cells would be amenable to transformation, whether that isolated fertilized maize egg cell was obtained by et al, or in vitro fusion of an enzymatically treated wall-less egg cell with a sperm cell per Kranz et al; in the absence of evidence to the contrary.
	The teachings of the prior art are addressed above. At claims 1 and 15, the difference between the claimed invention and the prior art is isolation of a fertilized egg cell from a plant using a plant tissue-degrading enzyme (under a low-titer condition) prior to introducing a substance such as a nucleic acid. But the method would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims because the enzymatically treated and isolated fertilized egg cell of Kranz et al would have been a structural and functional equivalent to that used in the instantly claimed method(s). At claims 2 and 16, Kranz et al literally suggests the claimed invention even though they do not reduce to practice the introducing step. Further, the prior art had taught the advantage(s) of introducing a nucleic acid into a fertilized maize egg cell (Chen et al) and that there would be an advantage to cultivate in vitro-created, single maze zygotes as well as to regenerate plant to provide new possibilities for their genetic manipulation (Kranz et al). Thus, the Examiner maintains that the claims as a whole would have been obvious in view of the teachings of the prior art.
	Applicant argues that independent claims 1, 2, 15, and 16 has been amended to recite the plant type "maize B73 or a maize variety derived from B73" of claim 7, which have been known to be difficult to culture. Applicant argues that this amendment distinguishes the present invention over the cited references (page 9, 6th paragraph of the Remarks).
et al that the B73 maize line had a higher regeneration frequency than the A188 maize line and produced the same number transformed plants. Just because a specific embodiment may be considered “difficult” does not overcome a finding of obviousness especially if the prior art had recognized the problem and provided or suggested a solution to a recognized problem.
	Applicant argues that in Zaghmout (1993 and 1994) that the enzyme treatment is significantly longer than the 3-60 minutes recited in the instant independent claims as presently amended (page 10, 3rd paragraph of the Remarks).
	Applicant argues that in Krautwig that the plant cell(s) were treated with pectolyase for 90-180 minutes to generate protoplast which is “significantly” longer than the 3-60 minutes recited in the instant claims and used a different maize variety (page 10, 4th paragraph of the Remarks).
	Applicant argues that in Gronwald the (corn) plant cell is treated with pectolyase for 210 minutes to generate a protoplast which is “significantly” longer than the 3-60 minutes recited in the instant claims (page 11, 2nd paragraph of the Remarks).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments do not address the fact that Kranz et al had taught a total et al had taught that reducing the enzyme treatment time gave enhanced expression of the introduced nucleic acid and thus literally motivate one of ordinary skill in the instant art to optimize enzyme treatment time.
	The rejection is maintained for the reason given above.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663